SUPPLEMENT DATED MAY 3, 2011 TO PROSPECTUS DATED MAY 1, 2003 WEALTHQUEST VARIABLE ANNUITY II ISSUED BY AMERICAN NATIONAL INSURANCE COMPANY THROUGH ITS AMERICAN NATIONAL VARIABLE ANNUITY SEPARATE ACCOUNT As American National Insurance Company will observe the Thanksgiving, Christmas and New Year holidays by being closed for business on Friday, November 25, 2011,Friday and Monday, December 23 and 26, 2011, and Monday, January 2, 2012, in the sub-section entitled “Contract Transactions” on page 17 is amended to read as follows: Surrenders and transfers requested by you and purchase payments made by you are processed only on Valuation Dates that American National Insurance Company is open for business.American National Insurance Company is closed for business on Friday, November 25, 2011, Friday and Monday, December 23 and 26, 2011, and Monday, January 2, 2012, in observation of the Thanksgiving, Christmas and New Year holidays.On Valuation Dates American National Insurance Company is closed for business, only automated transactions (i.e. monthly deductions, periodic charges, dollar cost averaging program, portfolio rebalancing program, systematic withdrawal program) are processed.
